Title: To James Madison from the Right Reverend James Madison, 25 November 1791
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
Williamsburg Novr 25. 1791
Mr. Otway Bird wishes to obtain your assistance in some Business wh. he has with Congress, & has expressed a Desire that I should introduce him to you. Permit me then to assure you, that he is a Gentleman of real worth. We have few Citizens so distinguished for that disinterested Part, which he took in the late Contest, & none more, for a Conduct truely exemplary & respectable on every Account. Any good offices which you can render him, will be bestowed upon one, worthy of being ranked among the Number of your Friends.
My Wife, who always desires to be affy remembered, & myself, sometimes flatter ourselves, that you will take this Place in your Tour to or from the Northward. Nothing wd give us more Pleasure, for, be assured that no one is more sincerely your Affe. Friend than
J Madison
Be pleased to present my best Respects to Mr Jefferson.
